DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-5) in the reply filed on June 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation of “wherein the control unit controls the pressure based on at least one of shape information, and distortion information of the substrate” renders the claim indefinite since it is not clear how the control unit can perform its function for, as claimed, it has no information about the shape and distortion information of the substrate.  There is no sensor/detector (or means) for detecting the shape information or the distortion information of the substrate.  Please explain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

At best the claimed subject matters are understood (see rejection under 35 U.S.C 112, second, supra.  Claims are anticipated by references.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harayama (U.S. Pat. 10,870,225 B2).

    PNG
    media_image1.png
    345
    549
    media_image1.png
    Greyscale

With respect to claim 1, Harayama discloses an imprint apparatus (1; see figure 1) that cures a curable composition on a substrate (5) in a state wherein a mold (3) is in contact with the curable composition and comprising all features of the instant claim such as: a substrate holding unit (25) having a plurality of holding regions (a, b, c) that holds the substrate and a control unit (8) configured to control a pressure of the plurality of holding regions, wherein the control unit controls the pressure based on at least one of shape information and distortion/warpage information of the substrate, at least when the curable composition is cured (see col.7, lines 20-62).
As to claim 2, wherein the plurality of holding regions (a, b, c) is concentrically segmented and a height of an outermost partition (c)  among a plurality of partitions that partitions are plurality of holding regions is lower than a height of other partitions.
As to claim 3, wherein the pressure is determined for each of shot regions based on at least one of shape information and distortion information on the substrate (5) where the shot regions are located (col.7, lines 40-67). 
As to claim 4, Harayama discloses a pressure application unit (6, 33) configured to apply a positive pressure or a negative pressure to the plurality of regions, wherein the plurality of regions is concentrically segmented (see figure 6) and a height of an outermost partition (c) among a plurality of partitions that partitions the plurality of regions is lower than a height of other partition and wherein a pressure different (Pa, Pb, and Pc) from a pressure applied to a region applied to a region on a inner side of an outermost region is applied to the outer most region. 
As to claim 5, wherein the mold (3) has a surface on which a concave-convex pattern is formed and the pattern formed on the mold is transfer onto the substrate (5).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taniguchi et al (U.S.Pat. 6,927,839 B2); Ottens et al (U.S.Pat. 9,581,916) and Kondo (US 2019/0310547) have been cited since each of which discloses a substrate processing device and comprises substantially all of the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hnv
8/15/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882